DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 7/1/2022 in response to the office action mailed on 4/4/2022.  The status of the claims is as follows.


Claim Rejections - 35 USC § 112
3.	Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
The rejection is maintained.  

Claim Rejections - 35 USC § 102
4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2017/0152184 A1) to Magzoub et al.  (hereinafter Magzoub).
The rejection is withdrawn.


Claim Rejections - 35 USC § 103
5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0152184 A1) to Magzoub et al.  (hereinafter Magzoub) in view of the teachings of (US 2019/0136110 A1) to Al Bahrani et al.  (hereinafter Bahrani).
The rejection is withdrawn.

NEW Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0152184 A1) to Magzoub et al.  (hereinafter Magzoub) in view of the teachings of (US 2019/0136110 A1) to Al Bahrani et al.  (hereinafter Bahrani) in further view of (US 2014/0128295 A1) to Wagles et al.  (hereinafter Wagles).
	Magzoub is directed toward methods of producing sodium bentonite.  Magzoub discloses at paragraph [0005] that bentonite clay primary consists of montmorillonite.  Magzoub discloses at paragraph [0049] that soda ash is combined in an aqueous solution with a calcium bentonite and stirred.  Magzoub discloses at paragraph [0051] that the pH has a range of 3 to 12 that reads on Applicants range of pH greater than 10.  Magzoub discloses at paragraph [0063] that kaolinite and quartz is used.  Magzoub discloses at paragraph [0067] that it is 54% montmorillonite, 12% illite and 0.8% quartz.  Magzoub discloses at paragraph [0081] that starch is added as a filtration device.  
Bahrani is directed toward fluids that contains bentonite mixtures.  Magzoub and Bahrani are both directed toward fluids that contains bentonite mixtures and therefore are analogous art.  Bahrani teaches at paragraph [0067] that a mixture of montmorillonite, kaolinite, illite, calcium carbonate, and quartz.   Bahrani teaches at paragraph [0155] that pH is about 11.  Bahrani teaches at paragraph [0233] that starch is useful in high pH muds.  
Wagles is directed toward fluids that contains bentonite mixtures.  Magzoub and Wagles are both directed toward fluids that contains bentonite mixtures and therefore are analogous art.  Wagles teaches at paragraph [0222] that a pH adjuster is added to the fluids.  Wagles teaches at paragraph [0223] that the pH adjuster can be NaOH.  Wagles teaches at paragraph [0219] that the pH of the fluid is at least 9.  Wagles teaches at paragraph [0245] that the pH is adjusted to 10.3.  Wagles teaches at paragraph [0243] that starch is added to the fluid.  Wagles teaches at paragraph [0238] that the quartz is 26%, and the illite is at 49% by weight.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Magzoub in view of Bahrani and Wagles that forms a prime facie case of obviousness for claims 1-6.

Response to Arguments
9.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection is a combination of references not previously presented. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766